211 Kan. 611 (1973)
507 P.2d 341
ROSEMARY GORDON, Appellant,
v.
ROBERT C. HARDER, State Director of Social Welfare, et al., Appellees.
No. 46,896
Supreme Court of Kansas.
Opinion filed March 3, 1973.
Roger L. McCollister, of Topeka, was on the brief for the appellant.
Charles V. Hamm and Woody D. Smith, of Topeka, were on the brief for the appellees.
MEMORANDUM OPINION
ADMINISTRATIVE BODIES  State Board of Social Welfare  Quasi-judicial Functions  Remedy.
Per Curiam:
This case involves an appeal to the district court of Shawnee county from an adverse ruling of the state appeals committee of the state board of social welfare sustaining a proposed agency action to terminate appellant's shelter allowance of her ADC assistance grant because she was purchasing an FHA "235" home with a market value of over the $10,000 moderate home value limit. Appellant filed a notice of appeal from the order of the appeals committee pursuant to K.S.A. 60-2101(a) and in addition filed a class action petition under K.S.A. 1972 Supp. 60-223, naming the state board, the director of the Shawnee county welfare department and the Shawnee county commissioners as defendants. Her petition requested declaratory judgment that the committee's decision was arbitrary and capricious and it requested injunctive relief.
The class action aspect was stricken from the lawsuit by the trial court and the additional defendants were dismissed, from which action this appeal ensued.
The state appeals committee of the state department of social welfare exercises quasi-judicial functions in deciding questions of an applicant's eligibility for welfare payments and appeal may be taken from its decision to the district court pursuant to K.S.A. 60-2101(a) (Powers v. State Department of Social Welfare, 208 Kan. 605, 493 P.2d 590), which appeal is the exclusive remedy for persons aggrieved by its orders (Thompson v. Amis, 208 Kan. 658, 493 P.2d 1259, cert. denied October 10, 1972, 409 U.S. 847, 34 L.ed.2d 88, 93 S. Ct. 53).
The trial court ruled properly and that judgment is affirmed.